Citation Nr: 0427874	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  98-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar spine myositis and degenerative arthritis, 
currently rated 40 percent disabling. 


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at 
law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

The veteran's appeal was previously denied by the Board of 
Veterans' Appeals (the Board) in April 2001.  The prior 
procedural history of this case may be found in the Board's 
April 2001 decision. 

The veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  A Joint Motion For Remand And To Stay Proceedings 
(Joint Motion) submitted in October 2001 requested that the 
Court remand the case to the Board to determine the 
applicability of the Veterans Claims Assistance Act of 2000 
(the VCAA) and to inform the veteran that any records 
pertaining to his claim for Social Security disability 
benefits were destroyed and are unavailable.  A Court Order 
dated later in October 2001 granted the motion, vacated the 
Board decision, and remanded the case back to the Board.

After undertaking additional development to comply with the 
Court's October 2001 Order, in March 2003, the Board issued 
another decision denying the claim of entitlement to an 
increase in the 40 percent disability rating assigned the 
veteran's lumbar spine disorder.  The veteran appealed the 
Board's March 2003 decision to the Court.  In March 2004, the 
parties to the case filed a Joint Motion, requesting that the 
Court remand the case issue for consideration of additional 
medical evidence which was in existence at the time of the 
March 2003 Board decision, but was not of record and 
therefore not considered by the Board.  A Court Order dated 
later in March 2004 granted the motion, vacated the Board 
decision, and remanded the case to the Board.

Issue not on appeal

In a February 2002 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), 
made effective from January 16, 2001.  In February 2003, the 
RO received the veteran's claim of entitlement to an 
effective date earlier than January 16, 2001 for the award of 
TDIU.  In an April 2004 rating decision, the RO granted the 
veteran's claim and assigned an effective date of December 
11, 1996 for the award of TDIU.  To the Board's knowledge, 
the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Representation

In August 2004, the veteran's attorney submitted a letter to 
the Board indicating his intent to withdraw as the veteran's 
representative, citing no reason for his withdrawal.  The 
Board sent the attorney a letter in August 2004 informing him 
that the veteran had not revoked the attorney's authority to 
represent him and the attorney had not complied with the 
requirements for filing a motion to withdraw, and further 
advising of the requirements under 38 C.F.R. § 20.608(b) for 
withdrawing as a veteran's representative following 
certification.  The record does not indicate that the 
veteran's attorney filed any subsequent motions to withdraw 
or that the veteran has since revoked the attorney's 
authority to represent him.  Accordingly, the putative 
withdrawal of representation in August 2004 is without force 
or effect, and the Board continues to recognize the attorney 
listed above as the veteran's representative in this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The rating schedule for evaluating musculoskeletal system 
disorders of the spine was changed, effective September 23, 
2002, and again on September 26, 2003.  It does not appear 
that the veteran has been given notice of these changes.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003. 
Due to the change in the regulations, the veteran should be 
notified of the new regulations and be afforded an 
opportunity to respond.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  VBA must advise the veteran of the 
recent changes made under 38 C.F.R. 
§ 4.71a for evaluating disorders of the 
spine.  The veteran must be accorded 
appropriate opportunity to furnish 
evidence and argument in response.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




